In an action, *410inter alia, to recover the proceeds of a loan, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 9, 1997, which denied its motion, in effect, for reargument of its prior motion to extend a lien on real property created by a judgment by confession.
Ordered that the appeal is dismissed, with costs to the intervenor-respondent.
Although the appellant’s motion was denominated as one to renew and reargue, the appellant did not offer any new evidence on the matter of the lien extension. Accordingly, the motion was actually a motion to reargue, the denial of which is not appealable (see, Price v Palagonia, 212 AD2d 765; Marine Midland Bank v Freedom Rd. Realty Assocs., 203 AD2d 538). We also note, that even if the order were appealable, the appellant would be foreclosed from raising on this appeal the issue of the lien extension because the appeal from the prior order which denied the motion to extend the lien was dismissed on October 7, 1997, for failure to perfect (see, Bray v Cox, 38 NY2d 350). Bracken, J. P., Pizzuto, Altman and Luciano, JJ., concur.